              Case 3:20-cv-00127-SRU Document 37 Filed 07/22/20 Page 1 of 5



                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF CONNECTICUT

JOHN LENTI,                                               :
     Plaintiff,                                           :
                                                          :
         v.                                               :    Case No. 3:20-cv-127 (SRU)
                                                          :
STATE OF CONNECTICUT, et al.,                             :
     Defendants.                                          :

                                                    RULING

         In this consolidated action,1 Lenti seeks to enforce his rights under the Americans with

Disabilities Act (“ADA”) and the Eighth Amendment. Specifically, Lenti claims that he is now

subject to conditions of confinement at Cheshire Correctional Institution (“Cheshire”) that do not

comply with ADA or Eighth Amendment standards. Lenti has filed three motions for temporary

restraining orders (“TROs”) that, essentially, request the same relief that he seeks in his lawsuit.

See Mots., Doc. Nos. 10, 15, 27. More particularly, in Lenti’s first motion for a TRO, Lenti

simply asserts that he is “filing for a[n] emerg[e]ncy motion to speed this up.” See Mot., Doc.

No. 10. In Lenti’s second motion for a TRO, Lenti seeks (1) immediate transfer to an ADA-

compliant facility and/or (2) single-cell status. See Mot., Doc. No. 15. In Lenti’s third motion

for a TRO, he seeks an immediate transfer to an ADA-compliant facility. See Mot., Doc. No.

27. 2 Between Lenti’s second and third motions for a TRO, the Defendants 3 filed an objection.

See Obj., Doc. No. 21. For the following reasons, Lenti’s three pending motions for TROs are


         1
            On April 30, 2020, I ordered that Lenti v. Ruiz, No. 3:20-cv-156 (SRU), be consolidated into this action.
See Initial Review Order, Doc. No. 23, at 10–11; Notice of Consolidation, Doc. No. 26.
          2
            In Lenti’s third motion for a TRO, Lenti names several individuals who are not parties to this action (in
addition to three parties who are—Warden Butricks, Dr. Ruiz, and Officer Gallagher) and asks that the TRO be
issued against them.
          3
            At that time, the Defendants in this action were: The State of Connecticut, Warden Butricks, Compliance
Officer Gallagher, and Director Maiga. Thus, throughout this Order, “Defendants” refers to those defendants.
            Case 3:20-cv-00127-SRU Document 37 Filed 07/22/20 Page 2 of 5



denied without prejudice.

       I.       Standard of Review

       Preliminary injunctive relief “is an extraordinary and drastic remedy, one that should not

be granted unless the movant, by a clear showing, carries the burden of persuasion.” Moore v.

Con. Ed. Co. of New York, Inc., 409 F.3d 506, 510 (2d Cir. 2005) (cleaned up); see also Winter

v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). The Second Circuit applies similar

standards in reviewing motions for TROs and preliminary injunctions, and district courts have

likewise “assumed them to be the same.” See Foley v. State Elections Enf’t Comm’n, 2010 WL

2836722, at *3 (D. Conn. July 16, 2010) (cleaned up). Under this standard, a movant must

establish “a threat of irreparable injury” and either (1) “a probability of success on the merits” or

(2) “sufficiently serious questions going to the merits of the claims to make them a fair ground of

litigation, and a balance of hardships tipping decidedly in favor of the moving

party.” Id. (cleaned up) (quoting Allied Office Supplies, Inc. v. Lewandowski, 261 F. Supp. 2d

107, 108 (D. Conn. 2005)). To demonstrate irreparable harm, a plaintiff must show “an injury

that is neither remote nor speculative, but actual and imminent and that cannot be remedied by an

award of monetary damages.” Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 332 (2d Cir. 1995)

(cleaned up).

       If the movant seeks a “mandatory preliminary injunction that alters the status quo by

commanding some positive act,” rather than a “prohibitory injunction seeking only to maintain

the status quo,” then the burden of proof is even greater. Cacchillo v. Insmed, Inc., 638 F.3d

401, 406 (2d Cir. 2011) (cleaned up) (quoting Citigroup Glob. Mkts., Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)). Such a mandatory

                                                  2
           Case 3:20-cv-00127-SRU Document 37 Filed 07/22/20 Page 3 of 5



injunction “should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from a denial of preliminary

relief.” Id. (cleaned up). A party seeking a mandatory injunction must make a substantial

showing of a likelihood of success on the merits. Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir.

1996).

         “In the prison context, a request for injunctive relief must always be viewed with great

caution so as not to immerse the federal judiciary in the management of state prisons.” Fisher v.

Goord, 981 F. Supp. 140, 167 (W.D.N.Y. 1997) (citing, inter alia, Farmer v. Brennan, 511 U.S.

825, 846–47 (1994)). Federal courts can order prospective relief “in any civil action with respect

to prison conditions,” provided the relief “extend[s] no further than necessary to correct the

violation of the Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. § 3626(a). When

injunctive relief is appropriate, it must be narrowly tailored, proportional to the scope of the

violation, and extend no further than necessary to remedy the violation. See Brown v. Plata, 563

U.S. 493, 531 (2011). Thus, a court should not issue “remedial orders that unnecessarily reach

out to improve prison conditions other than those that violate the Constitution.” Id.

         II.    Discussion

         Lenti has not made a clear showing that he is being subjected to a threat of irreparable

harm. In this case (and in his motions requesting TROs), Lenti asserts that his cell at Cheshire

contains a toilet and sink that do not comply with the ADA and that he has been denied the

ability to use a wheelchair. In response to Lenti’s assertions, the Defendants filed an objection

indicating that Lenti’s needs are being met at Cheshire. See Obj., Doc. No. 21, at 6. The

Defendants explain that, ever since Lenti was transferred to Cheshire in September 2019, Lenti

                                                  3
         Case 3:20-cv-00127-SRU Document 37 Filed 07/22/20 Page 4 of 5



has been “placed in a block with several cells that are more accommodating to inmates with

needs.” Id. Indeed, the “cells are equipped with raised toilet seats” and “have larger sink areas

with counters.” Id. However, the Defendants concede that the cells do not have grab bars. See

id. For that reason, Lenti was provided in January 2020 with a toilet chair. See id.

       With respect to Lenti’s asserted need for a wheelchair, the Defendants contest Lenti’s

representation. See id. In fact, the Defendants report that Lenti has been “informed by multiple

medical officials that he does not need one” and that “he should not use one in order to increase

his activity in an effort to strengthen his lower extremities and help alleviate pain.” Id. The

Defendants also report that prison staff frequently observe Lenti “ambulating without any

difficulty,” and “usually without any assistive devices.” Id. Still, the prison staff at Cheshire

have provided Lenti with a “non-wheeled walker due to [h]is carpal tunnel.” Id.

       The Defendants further claim that Lenti is “non-compliant with much of his medical

treatment.” Id. Specifically, Lenti “routinely misses morning diabetic line, has refused to be

called for pain management medication, and previously refused transport for EMG testing on

multiple occasions[,] which is required to fully assess any claimed spinal issues.” Id. Neither

Lenti nor the Defendants have submitted any evidence (in the form of medical records or

otherwise) to support their respective representations about the Cheshire conditions and Lenti’s

need for further accommodations, such as a wheelchair.

       Because Lenti seeks a mandatory preliminary injunction, he bears the heavy burden of

making a “clear showing” that he is entitled to the relief sought, or that “extreme or very

serious damage will result” if the requested relief is not granted. See Cacchillo, 638 F.3d at 406.

Lenti has not satisfied that burden: He has presented no evidence in his support, and the

                                                  4
          Case 3:20-cv-00127-SRU Document 37 Filed 07/22/20 Page 5 of 5



Defendants represent that Lenti’s medical and disability needs are being accommodated.

Without more, Lenti has not made a clear showing that he is entitled to a prison transfer or to a

single cell. Moreover, in the normal course, the DOC Commissioner has wide discretion to

determine the appropriate housing and classification for an inmate. McKinnon v. Chapdelaine,

2013 WL 951324, at *1 (Conn. Super. Ct. Feb. 13, 2013) (“Our courts have clearly held that a

prisoner has no liberty interest in his classification or assignment within the prison system

because the commissioner of correction has discretion to classify or transfer prisoners held in his

custody.”); see also Conn. Gen. Stat. § 18–86 (“The commissioner may transfer any inmate of

any of the institutions or facilities of the department to any other such institution or facility . . .

when it appears to the commissioner that the best interests of the inmate or the other inmates will

be served by such action.”); see also Olim v. Wakinekona, 461 U.S. 238, 248 (1983); but see

Wilkinson v. Austin, 545 U.S. 209, 221–22 (2005).

        III.    Conclusion

        For the foregoing reasons, Lenti’s pending motions seeking mandatory preliminary

injunctive relief, doc. nos. 10, 15, and 27, are denied.



        SO ORDERED at Bridgeport, Connecticut this 22d day of July 2020.



                                                                 /s/ STEFAN R. UNDERHILL
                                                                 Stefan R. Underhill
                                                                 United States District Judge




                                                    5
